MacLean, J.
(concurring). Inasmuch as the power of the City Court, although denominated a court of record, are solely statutory, and it is provided (§ 338, Code Civ. Pro.) that its mandates, which a summons is to be deemed to be (§ 418, Code Civ. Pro.), can be executed only within the city of ¡Nbw York, i. e., as that city existed prior to the 6th day of June, 1895 (§ 1345 of the Greater ¡New York Charter), the service of the summons herein in the county of Westchester was futile and should have been set aside.
Order reversed, with costs, and motion granted, with ten dollars costs.